Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 2 and 8 have been cancelled.
	Claims 1, 3-7 and 9-30 are pending.
	Claims 28-30 are withdrawn.
	Claims 1, 3-7 and 9-27 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 7/13/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 2, 9, 14, 15, 17, 22, 24, 27 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (EP0164241; IDS filed 3/24/22) as evidenced by Odongo et al. (J Dairy Sci 2007;90:1781-1788). Claim(s) 1 and 4 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grass et al. (US 3660562). Claims 1, 2, 4-7, 9, 14, 15, 17, 22, 24, 16 and 27 were rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al. (EP0164241; IDS filed 3/24/22) and Grass et al. (US 3660562). Claims 1, 2, 9-11, 13, 14 and 24 were rejected under 35 U.S.C. 103(a) as being unpatentable over Laby, RH. (US 4251506) as evidenced by Odongo et al. (J Dairy Sci 2007;90:1781-1788). Applicant’s amendments have overcome these rejections and they are withdrawn.

Election/Restrictions
Claim 1 is allowable. Claims 28-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I-III, as set forth in the Office action mailed on 2/10/22, is hereby withdrawn and claims 28-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. The components of the claimed delayed release dosage form/bolus comprising a core containing a methane inhibiting agent, a wax carrier and a housing covering the core and configured for administration to a ruminant animal are known in the prior art. For example, polyhalogenated hydrocarbons having from 1-6 carbon atoms and at least 2 bromo or chloro atoms is taught by US 3660562 as a methane inhibiting agents. WO 9519763 teaches a bolus comprising a core that comprises a homogenous mixture of a beneficial agent and wax with a housing coating over the core (claim 1). With every limitation of the asserted claims thus disclosed in the cited references, the question becomes whether a person of ordinary skill in the art would have been motivated to combine those teachings to derive the claimed subject matter with a reasonable expectation of success. (See, e.g., Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352, 1360 (Fed. Cir. 2011)). “Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination. Rather, obviousness requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined those prior art elements.” (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418, 421 (2007)).  The issue in the present case is that there are no blaze marks in WO 9519763 that would guide the artisan to specifically select methane inhibiting agents as the beneficial agent and there is no guidance in US 3660562 to select a carrier dosage form found in WO 9519763. The artisan could put the methane inhibiting agents into the dosage form of WO 9519763 but what would be guiding the artisan to do so? It was known for decades to the inventors of WO 9519763, published in 1995, that methane inhibiting agents for ruminants were available, as suggested by at least US 3660562 published in 1972, and yet the inventors did not specifically disclose those agents. At best, WO 9519763 guides the artisan to adding “growth promotants” (claim 9). However, in looking to art recognized growth promoters, the claimed methane inhibiting agents do not appear. See Getabalew et al. (Journal of Veterinary Medicine and Animal Sciences 2020;3(1):5 pages). Furthermore, while it is acknowledged that US 3660562 teaches the methane inhibiting agents as feed efficiency improving agents (claim 1), thus implying growth promotion, the current state of the art does not agree. Ungerfeld, EM (Frontiers in Veterinary Science 2018;5:13 pages) concludes that (Examiner added emphasis): “…inhibiting rumen methanogenesis has not consistently translated into greater animal productivity” and “a consistent association between the inhibition of rumen methanogenesis and improvements in ruminant productivity could not be confirmed...Development of rational strategies to translate methanogenesis inhibition into gains in productivity will likely require a more complete understanding of some existing gaps in knowledge…” (Abstract and Final Remarks). Additionally, Beauchemin et al. (Animal 2020;14(S1):2-16) states that (Examiner added emphasis): “It is also not clear whether a decrease in CH4 production leads to consistent improved animal performance…” (Abstract); and: “increased animal performance due to CH4 decrease is still highly speculative…” (page 13, top left column). Taken together, the art does not recognize methane inhibition as having any positive effect on growth promotion and, therefore methane inhibiting agents are not recognized as growth promotants in this art, which is confirmed by the disclosure of Getabalew et al. Thus, it would appear that the methane inhibiting agents have no beneficial effect for the ruminant but rather a benefit to the environment by reducing methane emissions, which is outside the scope of WO 9519763. So out of all the beneficial agents known to the artisan, what is guiding the artisan to select the claimed methane inhibiting agents to put in the bolus carrier? The only answer is Applicant’s disclosure. Accordingly, it would then only be through hindsight bias using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7 and 9-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613